UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 001-33756 Vanguard Natural Resources, LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1521161 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 7700 San Felipe, Suite485 Houston, Texas 77063 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (832)327-2255 Securities registered pursuant to Section12(b)of the Act: Title of Each Class Name of Each Exchange on which Registered Common Units New York Stock Exchange Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Nox The aggregate market value of Vanguard Natural Resources, LLC common units held by non-affiliates of the registrant as of June 30, 2008 was approximately $121,851,750 based upon the New York Stock Exchange composite transaction closing price. As of March5, 2009, 12,145,873 of the registrant’s common units remained outstanding. Documents Incorporated by Reference: None EXPLANATORY NOTE This Amendment No. 1 to the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008 (the “Original Report”) is being filed solely to include, as Exhibit 23.1 a consent from BDO Seidman, LLP and as Exhibits 23.2 and 23.3, consents from UHY LLP, each permitting the consolidated financial statements contained in the Original Report to be incorporated by reference into our Registration Statement on Form S-8 (No. 333-152448). This amendment continues to speak as of the date of the Original Report and does not otherwise update any exhibits as originally filed or otherwise reflect events occurring after the filing of the Original Report. Accordingly, this amendment should be read in conjunction with the Original Report. ITEM15.EXHIBITSAND FINANCIAL STATEMENT SCHEDULES (a)See Index to Financial Statement in Item 8 of the Original Report. (b)Exhibits The following exhibits are incorporated by reference into the filing indicated or are filed herewith. Exhibit No. Exhibit Title Incorporated by Reference to the Following 3.1 Certificate of Formation of Vanguard Natural Resources, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 3.2 Second Amended and Restated Limited Liability Company Agreement of Vanguard Natural Resources, LLC (including specimen unit certificate for the units) Form 8-K, filed November 2, 2007 (File No. 001-33756) 10.1+ Vanguard Natural Resources, LLC Long-Term Incentive Plan Form 8-K, filed October 24, 2007 (File No. 001-33756) 10.2+ Formof Vanguard Natural Resources, LLC Long-Term Incentive Plan Phantom Options Grant Agreement Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.3+ Vanguard Natural Resources, LLC ClassB Unit Plan Form 8-K, filed October 24, 2007 (File No. 001-33756) 10.4+ Formof Vanguard Natural Resources, LLC ClassB Unit Plan Restricted ClassB Unit Grant Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.5 Management Services Agreement, effective January 5, 2007, by and between Vinland Energy Operations, LLC, Vanguard Natural Gas, LLC, Trust Energy Company, LLC and Ariana Energy, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.6 Participation Agreement, effective January 5, 2007, by and between Vinland Energy Eastern, LLC, Vanguard Natural Gas, LLC, Trust Energy Company, LLC and Ariana Energy, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.7 Gathering and Compression Agreement, effective January 5, 2007, by and between Vinland Energy Gathering, LLC, Vinland Energy Eastern, LLC, Vanguard Natural Gas, LLC and Ariana Energy, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.8 Gathering and Compression Agreement, effective January 5, 2007, by and between Vinland Energy Gathering, LLC, Vinland Energy Eastern, LLC, Vanguard Natural Gas, LLC and Trust Energy Company Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.9 Gathering and Compression Agreement, effective January 5, 2007, by and between Vinland Energy Gathering, LLC and Nami Resources Company, L.L.C. Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.10 Well Services Agreement, effective January 5, 2007, by and between Vinland Energy Operations, LLC, Vanguard Natural Gas, LLC and Ariana Energy, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.11 Well Services Agreement, effective January 5, 2007, by and between Vinland Energy Operations, LLC, Vanguard Natural Gas, LLC and Trust Energy Company, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.12 Well Services Agreement, effective January 5, 2007, by and between Vinland Energy Operations, LLC and Nami Resources Company, L.L.C. Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.13 Amended and Restated Operating Agreement by and between Vinland Energy Operations, LLC, Vinland Energy Eastern, LLC and Ariana Energy, LLC, dated October 2, 2007 and effective as of January 5, 2007 Form S-1/A, filed October 22, 2007 (File No. 333-142363) 10.14 Operating Agreement, effective January 5, 2007, by and between Vinland Energy Operations, LLC, Vinland Energy Eastern, LLC and Trust Energy Company, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.15 Amended and Restated Indemnity Agreement by and between Nami Resources Company, L.L.C., Vinland Energy Eastern, LLC, Trust Energy Company, LLC, Vanguard Natural Gas, LLC and Vanguard Natural Resources, LLC, dated September 11, 2007 Form S-1/A, filed September 18, 2007 (File No. 333-142363) 10.16 Revenue Payment Agreement by and between Nami Resources Company, L.L.C. and Trust Energy Company, dated April 18, 2007 and effective as of January 5, 2007 Form S-1/A, filed August 21, 2007 (File No. 333-142363) 10.17 Gas Supply Agreement, dated April 18, 2007, by and between Nami Resources Company, L.L.C. and Trust Energy Company Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.18+ Amended Employment Agreement, dated April18, 2007, by and between Scott W. Smith, VNR Holdings, LLC and Vanguard Natural Resources, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.19+ Amended Employment Agreement, dated April18, 2007, by and between Richard A. Robert, VNR Holdings, LLC and Vanguard Natural Resources, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.20 Registration Rights Agreement, dated April18, 2007, between Vanguard Natural Resources, LLC and the private investors named therein Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.21 Purchase Agreement, dated April18, 2007, between Vanguard Natural Resources, LLC, Majeed S. Nami and the private investors named therein Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.22 Omnibus Agreement, dated October 29, 2007, among Majeed S. Nami, Vanguard Natural Resources, LLC, Vanguard Natural Gas, LLC, Ariana Energy, LLC and Trust Energy Company, LLC. Form 8-K, filed November 2, 2007 (File No. 001-33756) 10.23+ Employment Agreement, dated May 15, 2007, by and between Britt Pence, VNR Holdings, LLC and Vanguard Natural Resources, LLC Form S-1/A, filed July 5, 2007 (File No. 333-142363) 10.24 Natural Gas Contract, dated May26, 2003, between Nami Resources Company, Inc. and Osram Sylvania Products, Inc. Form S-1/A, filed August 21, 2007 (File No. 333-142363) 10.25 Natural Gas Purchase Contract, dated December16, 2004, between Nami Resources Company, LLC and Dominion Field Services, Inc. Form S-1/A, filed August 21, 2007 (File No. 333-142363) 10.26 Natural Gas Purchase Contract, dated December28, 2004, between Nami Resources Company, LLC and Dominion Field Services, Inc. Form S-1/A, filed August 21, 2007 (File No. 333-142363) 10.27+ Director Compensation Agreement Form S-1/A, filed September 18, 2007 (File No. 333-142363) 10.28 Purchase and Sale Agreement, dated December 21, 2007, among Vanguard Permian, LLC and Apache Corporation Form 8-K/A, filed February 13, 2008 (File No. 001-33756) 10.29 Amended Purchase and Sale Agreement, dated January 31, 2008, among Vanguard Permian, LLC and Apache Corporation Form 8-K/A, filed February 4, 2008 (File No. 001-33756) 10.30 Amended and Restated Credit Agreement, dated February 14, 2008, by and between Nami Holding Company, LLC, Citibank, N.A., as administrative agent and L/C issuer and the lenders party thereto Previously filed with our Form 10-K on March 31, 2008 10.31 Purchase and Sale Agreement, dated July 18, 2008, among Vanguard Permian, LLC and Segundo Navarro Drilling, Ltd. Form 8-K, filed July 21, 2008 (File No. 001-33756) 10.32+ Form of Indemnity Agreement dated August 7, 2008 Previously filed with our Quarterly report on Form 10-Q on August 13, 2008 10.33 Second Amendment to First Amended and Restated Credit Agreement, dated October 22, 2008, by and between Vanguard Natural Gas, LLC, Compass Bank, as lender, and Citibank, N.A., as administrative agent Previously filed with our Quarterly report on Form 10-Q on November 14, 2008 10.34 First Amendment to First Amended and Restated Credit Agreement, dated May 15, 2008, by and between Vanguard Natural Gas, LLC, lenders party thereto, and Citibank, N.A., as administrative agent Previously filed with our Form 10-K on March 11, 2009 10.35 Third Amendment to First Amended and Restated Credit Agreement, dated February 18, 2009, by and between Vanguard Natural Gas, LLC, lenders party thereto, and Citibank, N.A., as administrative agent Previously filed with our Form 10-K on March 11, 2009 16.1 Letter re change in certifying accountant Form 8-K, filed on September 2, 2008 (File No. 001-33756) 21.1 List of subsidiaries of Vanguard Natural Resources, LLC Previously filed with our Form 10-K on March 11, 2009 23.1 Consent of BDO Seidman, LLP, Independent Registered Public Accounting Firm Filed herewith 23.2 Consent of UHY LLP, Independent Registered Public Accounting Firm Filed herewith 23.3 Consent of UHY LLP, Independent Registered Public Accounting Firm Filed herewith 31.1 Certification of Chief Executive Officer Pursuant to Rule13a— 14 of the Securities and Exchange Act of 1934, as Adopted Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 Filed herewith 31.2 Certification of Chief Financial Officer Pursuant to Rule13a— 14 of the Securities and Exchange Act of 1934, as Adopted Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 Filed herewith 32.1 Certification of Chief Executive Officer Pursuant to 18U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Filed herewith 32.2 Certification of Chief Financial Officer Pursuant to 18U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Filed herewith + Management Contract or Compensatory Plan or Arrangement required to be filed as an exhibit hereto pursuant to Item 601 of Regulation S-K. SIGNATURES Pursuant to the requirements of Section13 or 15(d)of the Securities Exchange Act of 1934, Vanguard Natural Resources, LLC has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on the 4th day of February, 2010. VANGUARD NATURAL RESOURCES, LLC By: /s/ Scott W. Smith Scott W. Smith President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. February 4, 2010 /s/ Scott W. Smith Scott W. Smith President, Chief Executive Officer and Director (Principal Executive Officer) February 4, 2010 /s/ Richard A. Robert Richard A. Robert Executive Vice President and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) February 4, 2010 * W. Richard Anderson Director February 4, 2010 * Bruce W. McCullough Director February 4, 2010 * John R. McGoldrick Director February 4, 2010 * Loren Singletary Director February 4, 2010 * Lasse Wagene Director * By: /s/ Scott W. Smith Attorney-in-fact Vanguard Natural Resources, LLC EXHIBIT INDEX Each exhibit identified below is filed as a part of this Report. Exhibit No. Exhibit Title Incorporated by Reference to the Following 3.1 Certificate of Formation of Vanguard Natural Resources, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 3.2 Second Amended and Restated Limited Liability Company Agreement of Vanguard Natural Resources, LLC (including specimen unit certificate for the units) Form 8-K, filed November 2, 2007 (File No. 001-33756) 10.1+ Vanguard Natural Resources, LLC Long-Term Incentive Plan Form 8-K, filed October 24, 2007 (File No. 001-33756) 10.2+ Formof Vanguard Natural Resources, LLC Long-Term Incentive Plan Phantom Options Grant Agreement Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.3+ Vanguard Natural Resources, LLC ClassB Unit Plan Form 8-K, filed October 24, 2007 (File No. 001-33756) 10.4+ Formof Vanguard Natural Resources, LLC ClassB Unit Plan Restricted ClassB Unit Grant Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.5 Management Services Agreement, effective January 5, 2007, by and between Vinland Energy Operations, LLC, Vanguard Natural Gas, LLC, Trust Energy Company, LLC and Ariana Energy, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.6 Participation Agreement, effective January 5, 2007, by and between Vinland Energy Eastern, LLC, Vanguard Natural Gas, LLC, Trust Energy Company, LLC and Ariana Energy, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.7 Gathering and Compression Agreement, effective January 5, 2007, by and between Vinland Energy Gathering, LLC, Vinland Energy Eastern, LLC, Vanguard Natural Gas, LLC and Ariana Energy, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.8 Gathering and Compression Agreement, effective January 5, 2007, by and between Vinland Energy Gathering, LLC, Vinland Energy Eastern, LLC, Vanguard Natural Gas, LLC and Trust Energy Company Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.9 Gathering and Compression Agreement, effective January 5, 2007, by and between Vinland Energy Gathering, LLC and Nami Resources Company, L.L.C. Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.10 Well Services Agreement, effective January 5, 2007, by and between Vinland Energy Operations, LLC, Vanguard Natural Gas, LLC and Ariana Energy, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.11 Well Services Agreement, effective January 5, 2007, by and between Vinland Energy Operations, LLC, Vanguard Natural Gas, LLC and Trust Energy Company, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.12 Well Services Agreement, effective January 5, 2007, by and between Vinland Energy Operations, LLC and Nami Resources Company, L.L.C. Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.13 Amended and Restated Operating Agreement by and between Vinland Energy Operations, LLC, Vinland Energy Eastern, LLC and Ariana Energy, LLC, dated October 2, 2007 and effective as of January 5, 2007 Form S-1/A, filed October 22, 2007 (File No. 333-142363) 10.14 Operating Agreement, effective January 5, 2007, by and between Vinland Energy Operations, LLC, Vinland Energy Eastern, LLC and Trust Energy Company, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.15 Amended and Restated Indemnity Agreement by and between Nami Resources Company, L.L.C., Vinland Energy Eastern, LLC, Trust Energy Company, LLC, Vanguard Natural Gas, LLC and Vanguard Natural Resources, LLC, dated September 11, 2007 Form S-1/A, filed September 18, 2007 (File No. 333-142363) 10.16 Revenue Payment Agreement by and between Nami Resources Company, L.L.C. and Trust Energy Company, dated April 18, 2007 and effective as of January 5, 2007 Form S-1/A, filed August 21, 2007 (File No. 333-142363) 10.17 Gas Supply Agreement, dated April 18, 2007, by and between Nami Resources Company, L.L.C. and Trust Energy Company Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.18+ Amended Employment Agreement, dated April18, 2007, by and between Scott W. Smith, VNR Holdings, LLC and Vanguard Natural Resources, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.19+ Amended Employment Agreement, dated April18, 2007, by and between Richard A. Robert, VNR Holdings, LLC and Vanguard Natural Resources, LLC Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.20 Registration Rights Agreement, dated April18, 2007, between Vanguard Natural Resources, LLC and the private investors named therein Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.21 Purchase Agreement, dated April18, 2007, between Vanguard Natural Resources, LLC, Majeed S. Nami and the private investors named therein Form S-1/A, filed April 25, 2007 (File No. 333-142363) 10.22 Omnibus Agreement, dated October 29, 2007, among Majeed S. Nami, Vanguard Natural Resources, LLC, Vanguard Natural Gas, LLC, Ariana Energy, LLC and Trust Energy Company, LLC. Form 8-K, filed November 2, 2007 (File No. 001-33756) 10.23+ Employment Agreement, dated May 15, 2007, by and between Britt Pence, VNR Holdings, LLC and Vanguard Natural Resources, LLC Form S-1/A, filed July 5, 2007 (File No. 333-142363) 10.24 Natural Gas Contract, dated May26, 2003, between Nami Resources Company, Inc. and Osram Sylvania Products, Inc. Form S-1/A, filed August 21, 2007 (File No. 333-142363) 10.25 Natural Gas Purchase Contract, dated December16, 2004, between Nami Resources Company, LLC and Dominion Field Services, Inc. Form S-1/A, filed August 21, 2007 (File No. 333-142363) 10.26 Natural Gas Purchase Contract, dated December28, 2004, between Nami Resources Company, LLC and Dominion Field Services, Inc. Form S-1/A, filed August 21, 2007 (File No. 333-142363) 10.27+ Director Compensation Agreement Form S-1/A, filed September 18, 2007 (File No. 333-142363) 10.28 Purchase and Sale Agreement, dated December 21, 2007, among Vanguard Permian, LLC and Apache Corporation Form 8-K/A, filed February 13, 2008 (File No. 001-33756) 10.29 Amended Purchase and Sale Agreement, dated January 31, 2008, among Vanguard Permian, LLC and Apache Corporation Form 8-K/A, filed February 4, 2008 (File No. 001-33756) 10.30 Amended and Restated Credit Agreement, dated February 14, 2008, by and between Nami Holding Company, LLC, Citibank, N.A., as administrative agent and L/C issuer and the lenders party thereto Previously filed with our Form 10-K on March 31, 2008 10.31 Purchase and Sale Agreement, dated July 18, 2008, among Vanguard Permian, LLC and Segundo Navarro Drilling, Ltd. Form 8-K, filed July 21, 2008 (File No. 001-33756) 10.32+ Form of Indemnity Agreement dated August 7, 2008 Previously filed with our Quarterly report on Form 10-Q on August 13, 2008 10.33 Second Amendment to First Amended and Restated Credit Agreement, dated October 22, 2008, by and between Vanguard Natural Gas, LLC, Compass Bank, as lender, and Citibank, N.A., as administrative agent Previously filed with our Quarterly report on Form 10-Q on November 14, 2008 10.34 First Amendment to First Amended and Restated Credit Agreement, dated May 15, 2008, by and between Vanguard Natural Gas, LLC, lenders party thereto, and Citibank, N.A., as administrative agent Previously filed with our Form 10-K on March 11, 2009 10.35 Third Amendment to First Amended and Restated Credit Agreement, dated February 18, 2009, by and between Vanguard Natural Gas, LLC, lenders party thereto, and Citibank, N.A., as administrative agent Previously filed with our Form 10-K on March 11, 2009 16.1 Letter re change in certifying accountant Form 8-K, filed on September 2, 2008 (File No. 001-33756) 21.1 List of subsidiaries of Vanguard Natural Resources, LLC Previously filed with our Form 10-K on March 11, 2009 23.1 Consent of BDO Seidman, LLP, Independent Registered Public Accounting Firm Filed herewith 23.2 Consent of UHY LLP, Independent Registered Public Accounting Firm Filed herewith 23.3 Consent of UHY LLP, Independent Registered Public Accounting Firm Filed herewith 31.1 Certification of Chief Executive Officer Pursuant to Rule13a— 14 of the Securities and Exchange Act of 1934, as Adopted Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 Filed herewith 31.2 Certification of Chief Financial Officer Pursuant to Rule13a— 14 of the Securities and Exchange Act of 1934, as Adopted Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 Filed herewith 32.1 Certification of Chief Executive Officer Pursuant to 18U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Filed herewith 32.2 Certification of Chief Financial Officer Pursuant to 18U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Filed herewith + Management Contract or Compensatory Plan or Arrangement required to be filed as an exhibit hereto pursuant to Item 601 of Regulation S-K.
